Citation Nr: 0738465	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-27 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.   

3.  Entitlement to service connection for an eye disorder.    

4.  Entitlement to service connection for atrial 
fibrillation.   

5.  Entitlement to service connection for substance abuse. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1970 to June 1973.  
He served in Vietnam from September 1971 to March 1972.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 2004 and 
October 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied entitlement 
to service connection for PTSD, hypertension, an eye 
disorder, substance abuse, and a heart disability manifested 
by atrial fibrillation.  In May 2004, service connection for 
diabetes mellitus type II was granted and a 20 percent rating 
was assigned from June 24, 2003. 

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The Board notes that in August 2007, after the case was 
certified to the Board, additional evidence was associated 
with the claims folder.  The evidence consisted of VA 
treatment records.  In August 2007, the appellant submitted a 
waiver to the Board and waived the right to have the case 
remanded to the RO for review of the additional evidence.  
Therefore, the Board finds that a remand for the RO's initial 
consideration of this evidence is not required and the Board 
may proceed with the adjudication of the issues on appeal.  
38 C.F.R. § 20.1304(c).  

However, the issue of entitlement to service connection for 
PTSD is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The hypertension first manifested many years after 
service and is not shown to be related to service.  

2.  Presbyopia, which is refractive error, is not a disease 
or disability for VA compensation purposes and there is no 
evidence of a superimposed injury to either eye during 
service. 

3.  Glaucoma first manifested many years after service and 
there is not shown to be related to service.   

4.  The atrial fibrillation first manifested many years after 
service and is not shown to be related to service.  

5.  On May 8, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he intended to withdraw his appeal seeking 
service connection for substance abuse; there is no question 
of fact or law remaining before the Board in this matter.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  Glaucoma was not incurred in or aggravated by active 
service, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  Service connection for presbyopia is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007). 

4.  Atrial fibrillation was not incurred in, or aggravated 
by, active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

5.  The criteria for withdrawal of a Substantive Appeal for 
the claim for entitlement to service connection for substance 
abuse are met; the Board has no further jurisdiction in this 
matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the Federal Circuit stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it.).  

The Court of Appeals for Veterans Claims(Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Review of the record shows that the RO provided VCAA notice 
letters to the veteran in February 2004 and August 2005, 
prior to the initial adjudications of the claims.  The 
letters notified the veteran of what information and evidence 
must be submitted to substantiate the claims for service 
connection.  The letters also notified the veteran as to what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claims to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what information or evidence was needed to 
substantiate the claim for service connection in the February 
2004 and August 2005.  The veteran was provided with notice 
of elements (4) and (5) (degree of disability and effective 
date) in a March 2006 letter.  

Notwithstanding this belated Dingess notice, the Board 
determines that the veteran is not prejudiced because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  After the March 
2006 letter, the veteran had over one year to respond to the 
notice and submit evidence in support of his claims to the RO 
before the appeal was transferred to the Board.  The claims 
were readjudicated in November 2006, February 2007, and March 
2007.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.    

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
medical records and service personnel records were obtained.  
VA treatment records from the Dallas healthcare system dated 
from July 2003 to May 2007 were obtained and associated with 
the claims folder.  The veteran's Social Security records 
were obtained and associated with the claims folder.  There 
is no identified relevant evidence that has not been 
accounted for.  

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims for service connection.  However, for reasons 
explained immediately below, an examination is not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

Regarding the claim for service connection for hypertension 
and atrial fibrillation, the evidence of record in this case 
is such that the duty to obtain a medical examination is not 
triggered in this case.  Here, the competent evidence of 
record does not suggest either that the veteran had 
hypertension or atrial fibrillation during service or that 
his current disabilities might be associated with service.  
Although the veteran may sincerely believe that he had 
hypertension in service, his lay testimony cannot constitute 
competent evidence as to the issue of whether or not he had 
hypertension in service, as the disorder is not the type that 
lends itself to lay observation.  As will be discussed in 
detail below, his service medical records not reveal any 
diagnosis nor do they show elevated blood pressure readings 
sufficient to establish a diagnosis as defined by the rating 
criteria.  See McLendon, 20 Vet. App. at 85-86; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran 
is required to show some causal connection between his 
disability and his military service).  With respect to atrial 
fibrillation, the veteran has not reported a continuity of 
symptomatology since service, and there is no competent 
evidence otherwise suggesting a relationship to service.  
Thus, there is no requirement to obtain a VA medical 
examination in this case.

With respect to the claimed an eye disorder, the duty to 
obtain a medical examination is also not triggered in this 
case because the competent evidence of record does not 
suggest either that the veteran had an eye disorder during 
service or that any current eye disorder might be associated 
with service or a service-connected disability.  Although the 
veteran may sincerely believe that he has vision problems 
related to diabetes, his lay testimony cannot constitute 
competent evidence of such a relationship.  Furthermore, 
there is competent medical evidence in the form of a recent 
VA treatment record showing that there is no such 
relationship.  In addition,  to the extent that he asserts 
such problems in service, there is also competent medical 
evidence of record establishing that his vision was normal at 
separation, which the Board believes substantially outweighs 
his lay assertions. Thus, there is no requirement to obtain a 
VA medical examination in this case.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular disorder became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia, and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Secondary Service Connection

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Service connection may 
also be granted for a disability that is aggravated by 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



Analysis

Service connection for hypertension

The competent medical evidence of record establishes that the 
veteran currently has hypertension.  See the VA treatment 
records dated in 2007.   

However, there is no competent evidence of a diagnosis of 
hypertension in service.  Service medical records show that 
upon enlistment examination in September 1969, the veteran's 
blood pressure reading was 110/74.  Examination dated in 
August 1970 show that the veteran's blood pressure reading 
was 138/80.  

The service medical records do show that the veteran was 
hospitalized in December 1972 for treatment of left lower 
lobe pneumonia.  Upon admission to the hospital, the 
veteran's blood pressure reading was 150/90.  The veteran was 
treated for pneumonia, and hypertension was not subsequently 
diagnosed.  Upon separation examination in May 1973, the 
veteran's blood pressure reading was 112/64 and hypertension 
was not diagnosed.  

The Board notes that in the VA's Schedule for Rating 
Disabilities, Diagnostic Code 7101 defines hypertension as 
diastolic blood pressure predominantly 90 mm. or greater and 
isolated systolic hypertension as systolic blood pressure 
predominantly 160 mm. or greater with diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  Id.     

There is no evidence of a diagnosis of hypertension within 
one year of service separation, and no competent evidence of 
record that establishes manifestations of chronic 
hypertension to the requisite degree within one year from 
service separation.  Thus, service connection on a 
presumptive basis is not warranted.  

There is also no competent evidence of a link between the 
current hypertension and service.  The competent evidence of 
record shows that the first evidence of a diagnosis of 
hypertension is in 2003.  VA treatment records dated in 
August 2003 indicate that a hypertension screen was ordered.  
The earliest diagnosis of hypertension was in June 2004.  See 
the June 2004 VA treatment record.  An August 2005 VA 
treatment record indicates that the veteran was chronically 
treated for hypertension and he was on medication for 
hypertension.   

In short, there is no competent evidence which relates the 
hypertension to any injury, incident, or disease in service.  
Service connection requires competent evidence showing a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  
There is simply no competent evidence in the record showing, 
or even suggesting, that the hypertension is caused or 
aggravated by injury or disease in service.

Although the veteran may sincerely believe that his in-
service hospitalization was related to high blood pressure, 
he is not competent o offer any opinion on medical matters, 
including diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Furthermore, hypertension is not the sort of 
disability that lends itself to lay observation.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).

As noted, his service medical records verify that he was 
hospitalized for pneumonia, and that he was noted to have 
elevated blood pressure readings during that admission; 
however, hypertension was not diagnosed, his blood pressure 
was reduced following his discharge from the hospital, and no 
cardiovascular illness was found at separation.  There is 
also no competent evidence suggesting that hypertension had 
its onset in service, or is otherwise related to service.  
The first competent evidence of hypertension does not appear 
in the record until decades after service.

Therefore, the Board finds that the preponderance of the 
evidence is against finding that hypertension is related to 
any injury, incident, or disease in service, or that it 
manifested to a compensable degree within one year after 
service separation.  As such, the preponderance of the 
evidence is against the claim for service connection for 
hypertension, and the claim is denied.  Gilbert, 1 Vet. App. 
at 54.  

Service connection for an eye disorder

The veteran contends that his eye disorder was incurred in 
service, and in the alternative, he argues that he has a 
current eye disorder due to the service-connected diabetes 
mellitus type II.  Service connection for diabetes mellitus 
type II was established in May 2004 and a 20 percent rating 
was assigned from June 24, 2003.  

There is no evidence of an eye disorder in service.  The 
September 1969 entrance examination report indicates that 
examination of the eyes was normal.  Vision was 20/20, 
uncorrected, in the left and right eyes.  The May 1973 
separation examination report indicates that examination of 
the eyes was normal.  Vision, uncorrected, was 20/20 in both 
eyes.  

The Board believes that the veteran's complaints of vision 
problems are in the nature of symptoms to which the veteran, 
as a layperson, may testify.  See Falzone, 8 Vet. App. at 
403.  However, in this instance, to the extent that the 
veteran may believe his vision problems to have started in 
service, the Board finds such lay assertions to be outweighed 
by the specific results of vision testing noted at 
separation.

The Board notes that competent medical evidence of record 
establishes that the veteran currently has presbyopia.  See a 
July 2003 VA ophthalmology record.  However, refractive error 
of the eye is not a disease or injury within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c).  Since 
presbyopia is a refractive error of the eye, it is not a 
disease or injury within the meaning of the applicable 
legislation.  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  

The medical evidence of record also shows that the veteran 
may have glaucoma.  A July 2003 VA ophthalmology record 
reflects a diagnosis of glaucoma, suspect.  A June 2005 VA 
optometry treatment record indicates that the veteran had a 
large cup to disc ratio upon examination.  VA treatment 
records dated in January 2007 indicate that one of the 
veteran's active problems was primary open angle glaucoma.  

There is no competent evidence of a medical link between the 
glaucoma and to any injury, incident, or disease in service 
or the service-connected diabetes mellitus type II.  Service 
connection requires competent evidence showing a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002).  There is simply 
no competent evidence in the record showing, or even 
suggesting, that the glaucoma is caused or aggravated by 
injury or disease in service or a service-connected 
disability.  

The July 2003 VA ophthalmology treatment record notes that 
the veteran had diabetes mellitus and there was no evidence 
of bilateral diabetic retinopathy.  An August 2005 VA 
treatment record indicates that the veteran had a mild 
subconjunctival hemorrhage of the left eye.  It appears from 
the treatment record that this was due to the Coumadin, and 
the medical evidence shows that this complication resolved 
and there is no evidence of a current diagnosis of 
subconjunctival hemorrhage of the left eye.  

The veteran's own implied assertions that he had an eye 
disorder that was incurred in or aggravated by service or is 
due to or aggravated by the service-connected diabetes 
mellitus type II are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the 
veteran has medical expertise and he has not submitted any 
medical evidence which supports his contentions. 

In summary, there is no competent evidence which relates the 
glaucoma to any injury, incident, or disease in service and 
there is no competent evidence which shows that the glaucoma 
was due to or aggravated by the service-connected diabetes 
mellitus type II.  As such, the preponderance of the evidence 
is against the claim for service connection for glaucoma on a 
direct and secondary basis, and the claim is denied.  
Gilbert, 1 Vet. App. at 54.  

Service connection for atrial fibrillation

The veteran asserts that his current atrial fibrillation 
first manifested in service.  The competent medical evidence 
of record establishes that the veteran currently has  been 
treated for atrial fibrillation.  The VA treatment records 
show that in August 2004, the veteran was treated for an 
episode of rapid heartbeat.  In August 2005, the veteran 
underwent an atrial flutter ablation.  A March 2006 VA 
cardiac clinical record indicates that the veteran reported 
having occasional palpitations.  VA treatment records dated 
in January and March 2007 indicate that the veteran was 
treated for persistent atrial fibrillation.  An April 2007 
treatment record indicates that the veteran had a normal 
sinus rhythm at that time.  

However, there is no competent evidence of symptoms or 
diagnosis of atrial fibrillation in service.  Service medical 
records show that upon enlistment examination in September 
1969, examination of the heart was normal.  The service 
medical records show that the veteran was hospitalized in 
December 1972 for treatment of left lower lobe pneumonia.  
There is no evidence of treatment of a cardiac disorder 
during this hospitalization.  Upon separation examination in 
May 1973, examination of the heart was normal.  

There is no evidence of a diagnosis of atrial fibrillation 
within one year of service separation.  There is no competent 
evidence of record that establishes manifestations of chronic 
atrial fibrillation to the requisite degree within one year 
from service separation.  Thus, service connection on a 
presumptive basis is not warranted.  

There is no competent evidence of a link between the current 
atrial fibrillation and service.  The competent evidence of 
record shows that the first evidence of a diagnosis of atrial 
fibrillation is in 2004.  Service connection requires 
competent evidence showing a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 
Vet. App. 110, 111 (2002).  There is simply no competent 
evidence in the record showing, or even suggesting, that the 
atrial fibrillation is caused or aggravated by injury or 
disease in service.

There is also no lay evidence of continuous symptoms during 
or after service; rather, the veteran appears to believe that 
his in-service hospitalization contributed to the development 
of a heart problem.  However, the veteran's own implied 
assertions that the atrial fibrillation manifested in service 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters.  See Espiritu, supra.  There is no evidence 
which establishes that the veteran has medical expertise and 
he has not submitted any medical evidence which supports his 
contentions. 

In summary, there is no competent evidence which relates the 
atrial fibrillation to any injury, incident, or disease in 
service and there is no competent evidence which establishes 
a diagnosis of atrial fibrillation within one year after 
service separation.  As such, the preponderance of the 
evidence is against the claim for service connection for 
atrial fibrillation, and the claim is denied.  Gilbert, 
1 Vet. App. at 54.  

Service connection for substance abuse

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2007).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In a written statement received by the Board on May 8, 2007, 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the veteran that he intended 
to withdraw his appeal.  Hence, there is no allegation of 
error of fact or law remaining for appellate consideration on 
this matter, and the Board does not have jurisdiction to 
consider an appeal in this matter.  Accordingly, the appeal 
is dismissed.  

Given the veteran's expression of intent to withdraw his 
appeal, further discussion of the impact of the VCAA on this 
claim is not necessary.


ORDER

Entitlement to service connection for hypertension is not 
warranted and the appeal is denied. 

Entitlement to service connection for an eye disorder is not 
warranted and the appeal is denied. 

Entitlement to service connection for atrial fibrillation is 
not warranted and the appeal is denied. 

The appeal seeking entitlement to service connection for 
substance abuse is dismissed. 


REMAND

The veteran is also seeking service connection for PTSD, 
which he believes to be related to various combat stressors 
while serving in Vietnam.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006). See Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2005), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

While the veteran has provided information regarding his 
claimed stressor, the RO has not attempted to verify it 
because the it was determined that the information provided 
by the veteran was too general to submit to the U. S. Army 
and Joint Services Record Research Center (JSRRC), formerly 
the U. S. Armed Services Center for Unit Records Research 
(CURR) for verification.

Although the RO is correct that the veteran's reports of 
stressors lack details such as specific dates and names of 
individuals involved, the Board notes that the veteran's 
military occupational specialty (MOS) was "field artillery" 
and that his service personnel records list his principal 
duties in Vietnam "cannoneer" and "mortar man."  While not 
conclusive, such assignments are strongly suggestive of 
possible exposure to combat during his service in Vietnam 
from September 1971 to March 1972.  In fact, in light of the 
veteran's MOS, his principal duties identified in his 
personnel records, and his credible testimony with respect to 
the circumstances of duties in service, the Board concludes 
that the veteran likely was involved in combat in Vietnam.  
As such, the veteran's may establish the existence of any 
claimed stressors consistent with the circumstances, 
conditions, or hardships of his service.

Consequently, the Board concludes that a VA psychiatric 
examination is now warranted to determine whether the veteran 
has a current diagnosis of PTSD and whether there is a link 
between the diagnosis and his in-service stressors.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA psychiatric 
examination to determine if he has any 
psychiatric disability, to specifically 
include PTSD, that is related to or had its 
onset during service, specifically during 
his period of service in Vietnam.  The 
claims folder must be made available to the 
examiner for review, and a notation to that 
effect should be indicated in the record.  
All appropriate testing should be undertaken 
in connection with the examination, and all 
psychiatric disabilities found to be present 
should be diagnosed.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that any psychiatric 
disability found to be present is either 
related to or had its onset during service.  
A diagnosis of PTSD must be either ruled in 
or excluded.  The examiner should describe 
all findings in detail and provide a 
complete rationale for all opinions offered.  
If the examiner is unable to make any 
determination, she or he should so state and 
indicate the reasons.  If PTSD is diagnosed, 
the doctor should clearly identify the 
claimed events which are considered 
stressors supporting the diagnosis, and 
fully explain why the stressors are 
considered sufficient under DSM-IV.

2.  Readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC).  
The appellant should be given the 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


